United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.C., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Sylvia R. Johnson, for the appellant
Office of Solicitor, for the Director

Docket No. 08-1746
Issued: September 24, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 3, 2008 appellant filed a timely appeal of a June 11, 2007 merit decision of an
Office of Workers’ Compensation Programs’ hearing representative denying her claim for eight
hours of wage loss per week for the period March 1, 2004 through March 31, 2006. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits and nonmerits of
this case.
ISSUE
The issue is whether appellant is entitled to compensation for eight hours wage loss per
week from March 1, 2004 through March 31, 2006.
On appeal, appellant, through her representative, contends that the Office incorrectly
determined that she could work 40 hours a week. She noted that the Office improperly relied
upon the report of a referral physician as it was based on inaccurate facts and was not
rationalized medical opinion. Appellant’s representative alternatively argued that there was a
conflict in medical opinion requiring referral to an impartial medical examiner.

FACTUAL HISTORY
On January 11, 2000 appellant, then a 24-year-old customer service representative,
slipped and fell on wet carpet and scraped and bruised her right knee. The Office accepted her
claim for right arm strain, right knee contusion, right meniscus tear and internal derangement of
the knee. On December 1, 2000 Dr. Richard A. Nolan, a Board-certified orthopedic surgeon,
performed an arthroscopy of the right knee. On March 18, 2002 he performed a right tibial
transfer and right retinacular release.
Appellant returned to work in a limited-duty position as a customer service representative
six hours a day, three days a week on June 2, 2003. She gradually increased her work hours and,
by July 18, 2003, worked 40 hours per week.1 However, appellant decreased her work to 32
hours a week as of March 1, 2004.
On August 25, 2004 Dr. Nolan noted that appellant experienced constant throbbing pain
in her right knee. The pain at the posterior aspect radiated into the upper extremities to the
posterior aspect of the elbow, laterally into the brachioradialis. Dr. Nolan indicated that
appellant should continue common sense precautions at work, at home and recreation. He
advised that she continue modified work at 32 hours a week. In subsequent reports, Dr. Nolan
reiterated his work limitations for appellant.
In a July 30, 2003 decision, the Office denied appellant’s request for surgery,
psychological therapy, pool therapy, weight control and patellar resurfacing as a result of the
January 11, 2000 work injury.
Pursuant to appellant’s request, an oral hearing was held on July 27, 2005. By decision
dated December 27, 2005, the Office hearing representative remanded the case for further
development of the medical evidence. At the hearing, Dr. Nolan and appellant’s treating
psychologist, Dr. Gail Borque, appeared. He discussed appellant’s surgeries and her complaints
of pain. After appellant returned to work, she experienced persistent knee pain, specifically
anterior to the patella femoral joint. She ambulated with a crutch. Dr. Nolan noted that appellant
was currently working Monday, Tuesday, Thursday and Friday, and that work had intensified her
symptoms and she needed a day off. He noted that patients given a midweek break could get
through the remainder of the week and do better. Dr. Borque testified that she had been treating
appellant since October 7, 2002 for pain management and depression as a result of the industrial
injury. She diagnosed chronic pain, depression or mood disorder secondary to a medical
condition and adjustment disorder with anxiety. Dr. Borque discussed treatment stating that,
after two days at work, appellant needed a day to rest so that the inflammation could go down.
Rest was also appropriate due to appellant’s pain medication. Dr. Borque agreed that a 32-hour
workweek was appropriate for appellant.

1

In a July 7, 2004 report, Dr. Nolan found that appellant should continue her modified work status, 32 hours per
week. He noted that appellant continued to experience throbbing pain in her right knee which she described as
slight, occurring occasionally, radiating from the anterior aspect of the knee intermittently into the medial and lateral
calf.

2

On March 10, 2005 appellant alleged a recurrence of disability of the January 11, 2000
employment injury commencing May 12, 2003. She filed wage-loss claims through March 31,
2006, contending that she was unable to work 40 hours a week and was reduced to 32 hours a
week by her attending physicians. The employing establishment contended that appellant
voluntarily reduced her work days to 32 hours and that appellant worked 8 hours a day on
Monday, Tuesday, Thursday and Friday.
The Office referred appellant to Dr. Robert Hepps, a Board-certified psychiatrist, for an
evaluation of appellant’s condition. On March 1, 2006 Dr. Hepps advised that appellant suffered
from an adjustment disorder with mixed anxiety and depressed mood, which was mostly
resolved. He also diagnosed pain disorder causally related to her employment injury. From the
standpoint of appellant’s psychiatric condition, Dr. Hepps found that she was capable of working
a 40-hour week.
In a March 8, 2006 report, Dr. Nolan reiterated that appellant was limited to working 32
hours (four days) per week.
On April 4, 2006 the Office referred appellant to Dr. Arthur M. Auerbach, a Boardcertified orthopedic surgeon. In a May 10, 2006 report, Dr. Auerbach noted that appellant was
currently working 32 hours a week. He diagnosed resolved strain of the right shoulder and right
elbow, right knee strain and probable sublaxibility and subluxation of the right kneecap, positive
patellofemoral compression syndrome and probable patellar chondromalacia, right knee.
Dr. Auerbach opined that no further medical treatment was needed for right shoulder, right
elbow, right arm or right knee except for occasional visits to her treating physician and
occasional use of nonnarcotic pain medication. He advised that she was able to perform her
regular work on a full-time basis.
By decision dated June 21, 2006, the Office accepted appellant’s claim for adjustment
disorder with mixed anxiety and depressed mood and pain disorder associated with
psychological factors.
By decision dated June 22, 2006, the Office denied authorization for pool therapy, a
weight control program and further knee surgery.
By decision dated August 14, 2006, the Office terminated appellant’s compensation and
medical benefits for her right arm condition. However, by decision dated February 7, 2007, an
Office hearing representative set this decision aside and remanded for further development of the
medical evidence.
In a decision dated October 27, 2006, the Office found that appellant was capable of
working 40 hours a week and denied wage-loss benefits from May 1, 2004 through
March 31, 2006.
By letter dated November 7, 2006, appellant requested an oral hearing with regard to this
decision. At the hearing held on March 28, 2007, appellant’s counsel contended that
Dr. Auerbach’s medical opinion was deficient and that he was biased. Appellant testified with
regard to her job duties, the physical requirements of her job, and that sitting for long periods

3

affected her knee. She had not been working on Wednesdays, and used that date for appointment
and errands.
By decision dated June 11, 2007, the Office hearing representative affirmed the denial of
wage-loss compensation from May 1, 2004 through March 31, 2006.
LEGAL PRECEDENT
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence of
record establishes that he or she can perform the light-duty position, the employee has the burden
to establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and show that he or she cannot perform such light duty. As part of this burden, the
employee must show either a change in the nature and extent of the injury-related condition or a
change in the nature and extent of the light-duty requirements.2 To establish a change in the
nature and extent of the injury-related condition, there must be probative medical evidence of
record. The evidence must include a medical opinion, based on a complete and accurate factual
and medical history, and supported by sound medical reasoning, that the disabling condition is
causally related to employment factors.3
Section 8123(a) of the Federal Employees’ Compensation Act provides that, if there is
disagreement between the physician making the examination for the United States and the
physician of the employee, the Secretary shall appoint a third physician who shall make an
examination.4
ANALYSIS
The Office accepted that appellant sustained a right arm strain, right knee contusion, right
meniscus tear and internal derangement of the right knee. It paid compensation and medical
benefits. Appellant returned to work on June 2, 2003 for six hours a day, three days a week and
to full duty at 40 hours a week by July 18, 2003. However, on May 1, 2004, she reduced her
work hours to 32 hours a week. Appellant filed claims for compensation for the period May 1,
2004 through March 31, 2006 for the eight hours of work she contends that she is unable to work
a week due to residuals of her injury.

2

Albert C. Brown, 52 ECAB 152, 154-155 (2000); Terry R. Hedman, 38 ECAB 222, 227 (1986); 20 C.F.R.
§ 10.5(x) provides, “Recurrence of disability means an inability to work after an employee has returned to work,
caused by a spontaneous change in a medical condition which had resulted from a previous injury or illness without
an intervening injury or new exposure to the work environment that caused the illness. This term also means an
inability to work that takes place when a light-duty assignment made specifically to accommodate an employee’s
physical limitations due to his or her work-related injury or illness is withdrawn (except when such withdrawal
occurs for reasons of misconduct, nonperformance of job duties or a reduction-in-force), or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical limitations.”
3

Mary A. Ceglia, 55 ECAB 626, 629 (2004); Maurissa Mack, 50 ECAB 498, 503 (1999).

4

5 U.S.C. § 8123(a); Dale E. Jones, 48 ECAB 648 (1997); Daniel J. Perea, 42 ECAB 214 (1990).

4

In support of her claim for disability, appellant submitted reports from Dr. Nolan, a
treating orthopedic surgeon, who found that appellant was limited to working four eight-hour
days a week due to pain. Dr. Nolan testified that appellant had knee pain at the patella femoral
joint and ambulated with a crutch. He noted that giving a patient with ongoing symptoms such
as appellant a midweek break and allowing them two days’ work, one day rest, two more days’
work, helped them to get through the week better. Dr. Nolan stated that, after two days with her
knee in a bent position and the patella femoral joint under load, the pain intensified. If provided
a midweek break, she could work better. The Office referred appellant to Dr. Auerbach for a
second opinion. Dr. Auerbach disagreed with Dr. Nolan, advising that appellant did not require
further medical treatment for her work injuries, with the exception of occasional medical visits
and the use of nonnarcotic pain medication. He found that she was able to return to her regular
work on a full-time basis. The Board finds that there is an unresolved conflict in medical
opinion between appellant’s treating physician, Dr. Nolan, and Dr. Auerbach, the second opinion
physician, with regard to her capacity to work full-time duty. The case will be remanded to the
Office to refer appellant to an impartial medical specialist to resolve this conflict.5
On June 21, 2006 the Office accepted appellant’s claim for an adjustment disorder with
mixed anxiety and depressed mood and pain disorder associated with psychologic factors. The
Board notes that Dr. Borque, the psychologist who treated appellant for pain management,
agreed with Dr. Nolan that appellant should only work 32 hours a week. Dr. Borque noted that
appellant needed a day to rest for the inflammation to go down, for her stress and due to her pain
medication. Dr. Hepps, the Board-certified psychiatrist to whom the Office referred appellant,
diagnosed an adjustment disorder with mixed anxiety and depressed mood which he found to be
mostly resolved. He found that she was capable of working a 40-hour week considering only the
psychiatric factors.6 Accordingly, there is an unresolved conflict with regard to appellant’s
capacity to work full time due to her accepted psychiatric conditions.
On remand, the Office should refer appellant, a statement of accepted facts and a list of
specific questions to appropriate Board-certified specialists to determine whether she was
capable of working full time during the period claimed. After this and such other development
as it deems necessary, the Office should issue an appropriate decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

5

Id.

6

On appeal, appellant contends that Dr. Hepps was under the mistaken impression that appellant was working a
40-hour week. Dr. Hepps clearly noted that appellant was currently working 32 hours a week (8 hours a day, 4 days
a week).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 11, 2007 is vacated and the case remanded for further
consideration consistent with this opinion.
Issued: September 24, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

